UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7670


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK ALLEN HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:08-cr-00041-BO-1; 4:11-cv-00185-BO)


Submitted:   March 25, 2013                 Decided:   April 4, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Allen Howell appeals the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion as

untimely.       We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.                  See

United   States       v.    Howell,    No.   4:08-cr-00041-BO-1      (E.D.N.C.

Sept. 4, 2012); cf. Lo v. Endicott, 506 F.3d 572, 575 (7th Cir.

2007); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir.

2006); Shannon v. Newland, 410 F.3d 1083, 1089 (9th Cir. 2005).

We   dispense    with      oral   argument   because   the   facts   and   legal

contentions     are   adequately      presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2